UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No.1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2010 □ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-18834 Klever Marketing, Inc. (Exact name of small business issuer as specified in its charter) Delaware 36-3688583 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) (7964 W. 79 th Street, Playa Del Rey, CA 90293) Mailing address P.O. Box 351175, Los Angeles, CA 90035 (801) 847-6444 (Issuers Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes □ No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non- accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer □ Accelerated filer □ Non-accelerated filer □ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). □ Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date. As of June 30, 2010, there were 43,590,130 shares of the issuer's $.01 par value common stock issued and outstanding. Explanatory Note This Form 10-Q/A amends the Quarterly Report on Form 10-Q of Klever Marketing, Inc. for the quarter ended June 30, 2010 filed on August 13, 2010 (the Form 10-Q) for the sole purpose of furnishing the financial statement tables and other tables which were not uploaded with the text during the original submission. During the edgarizing process of the original Form 10-Q the financial statements failed to upload due to a malfunction in the edgarizing software. Other than the changes described above, all other information in our original Form 10-Q remains unchanged. For the convenience of the reader, this amendment includes, in their entirety, those items in our original filing not being amended. Except for the amendment, this Form 10-Q/A continues to describe conditions as of our original filing, and does not update disclosures contained herein to reflect events that occurred at a later date. Accordingly, this Form 10-Q/A should be read in conjunction with our other filings made with the SEC subsequent to the filing of our Report, if any. PART I - FINANCIAL INFORMATION Item 1. Financial Statements KLEVER MARKETING, INC. (A Development Stage Company) Financial Statements - Unaudited June 30, 2010 and December 31, 2009 KLEVER MARKETING, INC. (A Development Stage Company) Balance Sheets ASSETS June 30, December 31, 2010 2009 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ 4,121 $ 21,041 Total Current Assets 4,121 21,041 OTHER ASSETS Deferred stock offering costs - 20,000 Total Other Assets - 20,000 TOTAL ASSETS $ 4,121 $ 41,041 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ 420,591 $ 376,365 Accrued liabilities 672,205 674,252 Related party notes payable 26,500 9,000 Notes payable 45,000 45,000 Stock deposits 11,000 11,000 Total Current Liabilities 1,175,296 1,115,617 Total Liabilities 1,175,296 1,115,617 STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock (par value $0.01), 2,000,000 shares authorized, 287,595 shares issued and outstanding 2,876 2,876 Common stock (par value $0.01), 250,000,000 shares authorized, 43,590,130 shares issued and outstanding 435,901 435,901 Treasury stock, 100,000 shares (1,000) (1,000) Paid in capital in excess of par value 16,585,779 16,551,909 Retained deficit (3,333,785) (3,333,785) Deficit accumulated during development stage (14,860,946) (14,730,477) Total Stockholders' Equity (Deficit) (1,171,175) (1,074,576) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 4,121 $ 41,041 See accompanying notes and accountants report. 3 KLEVER MARKETING, INC. (A Development Stage Company) Statements of Operations (Unaudited) From Inception of Development Stage On For the For the July 5, 1996 Three Months Ended Six Months Ended Through June 30, June 30, June 30, 2010 2009 2009 REVENUES $ - $ - $ - $ - $ 256,000 EXPENSES Sales and marketing - 163,306 General and administrative 27,842 98,938 115,116 199,287 10,978,383 Research and development 5,000 - 5,000 - 4,652,805 Total Expenses 32,842 98,938 120,116 199,287 15,794,494 NET LOSS FROM OPERATIONS (32,842) (98,938) (120,116) (199,287) (15,538,494) OTHER INCOME (EXPENSE) Other income - 508,751 Interest income - 18,902 Interest expense (5,234) (7,239) (10,353) (13,204) (2,635,603) Forgiveness of debt - 296,965 Gain on sale of assets - 26,947 Capital gain on sale of investments - 191,492 Total Other Income (Expense) (5,234) (7,239) (10,353) (13,204) (1,592,546) NET LOSS BEFORE INCOME TAXES (38,076) (106,177) (130,469) (212,491) (17,131,040) INCOME TAXES - 1,300 NET LOSS BEFORE EXTRAORDINARY ITEMS (38,076) (106,177) (130,469) (212,491) (17,132,340) EXTRAORDINARY ITEM - TROUBLED DEBT RESTRUCTURING - 2,271,394 NET LOSS $ (38,076) $ (106,177) $ (130,469) $ (212,491) $ (14,860,946) BASIC AND FULLY DILUTED LOSS PER COMMON SHARE $ (0.00) $ (0.00) $ (0.00) $ (0.01) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC AND FULLY DILUTED 43,590,130 42,316,105 43,590,130 42,271,618 See accompanying notes and accountants report. 4 KLEVER MARKETING, INC. (A Development Stage Company) Statements of Cash Flows (Unaudited) From Inception of Development Stage On For the July 5, 1996 Six Months Ended Through June 30, June 30, 2010 2009 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (130,469) $ (212,491) (14,860,946) Adjustments to reconcile net loss to net cash used by operating activities: Stock issued for general and administrative - 37,500 1,045,782 Stock issued for research and development - - 62,850 Stock returned for services not rendered - (15,556) (216,346) Loss on sale/disposal of assets - - 486,536 Compensation expense from stock options and stock warrants 3,870 - 95,782 Stock issued for interest - - 135,226 Stock issued for accounts payable - - 243,458 Deferred income - - (214,000) Depreciation and amortization - - 1,912,883 Write-off bad debts - - 15,000 Debt forgiveness - - (4,837) Services contributed by officers 30,000 - 30,000 Changes in operating assets and liabilities: Decrease in accounts receivable - - 62,281 Decrease in other assets and prepaids - - 89,238 Decrease in deferred stock offering costs 20,000 - - Increase in accounts payable 44,226 26,571 351,607 Increase (decrease) in accrued liabilities (2,047) 11,968 578,979 Net Cash Used by Operating Activities (34,420) (152,008) (10,186,507) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition/sale of equipment, net - - (587,801) Acquisition/sale of patents - - 25,089 Acquisition/sale of stock, net - - 12,375 Net Cash Used by Investing Activities $ - $ - $ (550,337) See accompanying notes and accountants report. 5 KLEVER MARKETING, INC. (A Development Stage Company) Statements of Cash Flows (Continued) (Unaudited) From Inception of Development Stage On For the July 5, 1996 Six Months Ended Through June 30, June 30, 2010 2009 2010 CASH FLOWS FROM FINANCING ACTIVITIES: Stock deposit $ - $ - $ 11,000 Stock subscription received - - 23,000 Proceeds from capital stock issued - 159,000 7,500,201 Proceeds from loans 17,500 - 3,490,752 Change in line-of-credit - (1,122) 4,837 Loan receivables - - (15,000) Principal payments on lease obligations - - (18,769) Cash payments on note payable - - (279,730) Net Cash Provided by Financing Activities 17,500 157,878 10,716,291 NET INCREASE (DECREASE) IN CASH (16,920) 5,870 (20,553) CASH AT BEGINNING OF PERIOD 21,041 851 24,674 CASH AT END OF PERIOD $ 4,121 $ 6,721 $ 4,121 SUPPLEMENTAL DISCLOSURES Cash Paid For: Interest $ - $ - $ 3,326 Income taxes $ - $ - $ 1,300 See accompanying notes and accountants report. 6 NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited condensed financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations. The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed financial statements be read in conjunction with the Company's audited financial statements and notes thereto included in its December 31, 2009 Annual Report on Form 10-K. Operating results for the six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, The Company was organized under the laws of the State of Delaware in December 1989. The Company was in the development stage from 1989 to 1991. The Company was an operating company from 1992 to December 8, 1993 when it filed petitions for relief under Chapter 11 bankruptcy. The Company was inactive until July 5, 1996 when the Company merged with Klever Kart, Inc. in a reverse merger and changed its name to Klever Marketing, Inc. The Company has been in the development stage since this time. The Company was formed for the purpose of creating a vehicle to obtain capital, to file and acquire patents, to seek out, investigate, develop, manufacture, market and distribute an electronic shopping cart for in-store advertising, promotion and media content and retail shopper services, which have potential for profit. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Loss Per Share In accordance with ASC 260, Earnings Per Share (ASC 260) (formerly SFAS No. 128) , the computations of basic loss per share of common stock are based on the weighted average number of common shares outstanding during the period of the financial statements. The computations of basic and fully diluted loss per share of common stock are based on the weighted average number of common shares outstanding during the period of the financial statements, plus the common stock equivalents which would arise from the exercise of stock options and warrants outstanding during the period, or the exercise of convertible debentures. Common stock equivalents have not been included in the computations for the periods ended June 30, 2010 and 2009 because they are anti-dilutive. 1 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (Continued) Loss Per Share (Continued) Following is a reconciliation of the loss per share for the three and six months ended June 30, 2010 and 2009, respectively: For the Three Months Ended June 30, 2010 2009 Net loss available to common shareholders $ (38,076) $ (106,177) Weighted average shares 43,590,130 42,316,105 Basic and fully diluted loss per share (based on weighted average shares) $ (0.00) $ (0.00) For the Six Months Ended June 30, 2010 2009 Net loss available to common shareholders $ (130,469) $ (212,491) Weighted average shares 43,590,130 42,271,618 Basic and fully diluted loss per share (based on weighted average shares) $ (0.00) $ (0.01 ) Income Taxes The Company accounts for income taxes pursuant to ASC 740, Income Taxes (ASC 740) (formerly SFAS No. 109). Under this accounting standard, deferred tax assets and liabilities aredetermined based on temporary differences between the bases of certain assets and liabilities for income tax and financial reporting purposes. The deferred tax assets and liabilities are classifiedaccording to the financialstatement classification of the assets and liabilities generating the differences. The Company maintains a valuation allowance with respect to deferred tax assets. 2 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (Continued) Income Taxes (Continued) ASC 740 requires a company to determine whether it is more likely than not that a tax position will be sustained upon examination based upon the technical merits of the position. If the more-likely-than-not threshold is met, a company must measure the tax position to determine the amount to recognize in the financial statements. As a result of the implementation of ASC 740, the Company performed a review of its material tax positions in accordance with and measurement standards established by ASC 740. At the adoption date of January 1, 2007, the Company had no unrecognized tax benefit which would affect the effective tax rate if recognized. There has been no significant change in the unrecognized tax benefit through June 30, 2010. The Company also estimates that the unrecognized tax benefit will not change significantly within the next twelve months. The Company establishes a valuation allowance based upon the potential likelihood of realizing the deferred tax asset and taking into consideration the Companys financial position and results of operations for the current period. Future realization of the deferred tax benefit depends on the existence of sufficient taxable income within the carryforward period under the Federal tax laws. Changes in circumstances, such as the Company generating taxable income, could cause a change in judgment about the realizability of the related deferred tax asset. Any change in the valuation allowance will be included in income in the year of the change in estimate. There are no tax positions included in the accompanying financial statements at June 30, 2010 or December 31, 2009 for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility. Because of the impact of deferred tax accounting, other than interest and penalties, the disallowance of the shorter deductibility period would not affect the annual effective tax rate but would accelerate the payment of cash to the taxing authority to an earlier period. As the Company has significant net operating loss carry forwards, even if certain of the Companys tax positions were disallowed, it is not foreseen that the Company would have to pay any taxes in the near future. Consequently, the Company does not calculate the impact of interest or penalties on amounts that might be disallowed. The Company files income tax returns in the U.S. federal and Utah jurisdictions. Tax years 2008 to current remain open to examination by U.S. federal and state tax authorities. From inception through December 31, 2009, the Company had incurred net losses and, therefore, had no tax liability. The net deferred tax asset generated by the loss carryforward has been fully reserved. The cumulative net operating loss carryforward is approximately $18,000,000 at December 31, 2009, and will expire in the years 2026 through 2029. 3 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (Continued) Research and Development Research and development of the Klever-Kart System began with the sole purpose of reducing thefts of shopping carts. A voice-activated alarm system was envisioned. As time and technology progressed, the present embodiment of the Klever-Kart System evolved into a "product specific" point-of-purchase advertising system consisting of an easily readable electronic display that attaches to any shopping cart, a shelf mounted message sending unit that automatically sends featured products' ad-message to the display and a host computer using proprietary software. During the six months ended June 30, 2010 and 2009, the Company expended $5,000 and $0, respectively, for research and development of the technology involved with its patents. Fair Value of Financial Instruments The Company has adopted ASC 820-10-50, Fair Value Measurements . This guidance defines fair value, establishes a three-level valuation hierarchy for disclosures of fair value measurement and enhances disclosure requirements for fair value measures. The three levels are defined as follows: Level 1 inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 inputs to valuation methodology are unobservable and significant to the fair measurement. The carrying amounts reported in the accompanying balance sheets as of June 30, 2010 and December 31, 2009 for the cash and cash equivalents, and current liabilities each qualify as financial instruments and are a reasonable estimate of fair value because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The carrying value of notes payable approximates fair value because negotiated terms and conditions are consistent with current market rates as of June 30, 2010 and December 31, 2009. Deferred Stock Offering Costs During 2009, the Company paid a non-refundable investment banking fee of $20,000 to an investment banking firm to assist the Company in raising $2,500,000 in additional capital to support its growth and working capital requirements. The amount was intended to be offset against the proceeds received once the funds were raised. During the six months ended June 30, 2010, the Company terminated the agreement with the investment banking firm and has elected to try and raise funds through a different source. Accordingly, the $20,000 deferred cost amount was expensed during the six months ended June 30, 2010. 4 NOTE 3 - GOING CONCERN As shown in the accompanying financial statements, the Company incurred a net loss of $130,469 during the six months ended June 30, 2010 and, as of that date, the Companys current and total liabilities exceeded its current and total assets by $1,171,175. These factors, as well as the uncertain conditions that the Company faces relative to capital raising activities, create substantial doubt as to the Companys ability to continue as a going concern. The Company is seeking to raise additional capital through public and/or private placement offerings, targeting strategic partners in an effort to increase revenues, and expanding revenues through strategic acquisitions. The ability of the Company to continue as a going concern is dependent upon the success of capital offerings or alternative financing arrangements and expansion of its operations. The accompanying financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. As of June 30, 2010, the Company had cash and cash equivalents of $4,121. The Company will require additional funding during the next twelve months to finance the growth of its current operations and achieve its strategic objectives. Management is actively pursuing additional sources of financing sufficient to generate enough cash flow to fund its operations through 2010. However management cannot make any assurances that such financing will be secured. NOTE 4 - PREFERRED STOCK On February 7, 2000, the Board of Directors authorized and established Class A Voting Preferred Stock (Class A Shares) as a class of its $.01 par value, 2,000,000 shares authorized, preferred stock. Class A Shares consisted of 1,000,000, 125,000 shares thereof were designated as Series 1 shares. On May 20, 2002, the Board of Directors amended the number of authorized shares of Class A voting preferred stock to 55,000 shares. Class A Shares are convertible into Common Stock at an initial conversion price of $2.60 (subject to adjustment). Holders of Class A Shares shall be entitled to receive when and as declared by the Board of Directors of the Company out of any funds at the time legally available therefore dividends at the rate of $2.20 per share per annum, payable semi-annually on the first day of January and July of each year. Such dividends shall accrue on each such share from the date of its original issuance and shall accrue from day to day, whether or not earned or declared. Such dividend shall be cumulative and may be paid in cash or in kind through the distribution of .0425 Class A Shares, Series 1, for each outstanding Class A Share, on each dividend payment date. In addition, each holder of Class A Shares shall be entitled to receive, when and as declared, a dividend equal to each dividend declared and paid on the shares of Common Stock, on a share for share basis. If there is a split or dividend on the Common Stock, then the Class A Share dividends shall be adjusted as if a similar split or dividend had occurred with respect to the Class A Shares. Class A Shareholders shall be entitled to one vote for each share of Common Stock into which such Class A Shares could then be converted, and shall have voting rights and powers equal to that of a holder of Common Stock. The Holders of Class A Shares shall vote with the holders of Common Stock and not as a separate class. 5 NOTE 4 - PREFERRED STOCK (Continued) Class A Shares carry a liquidation preference of $26 per share plus any accrued but unpaid dividends on such shares, if any, and adjusted for combinations, splits, dividends or distributions of shares of stock with respect to such shares. The Class A Shares shall be redeemable by the Company, in whole or in part, at the option of the Board of
